Name: 2003/700/EC: Council Decision of 29 September 2003 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2003-10-08

 Avis juridique important|32003D07002003/700/EC: Council Decision of 29 September 2003 appointing an alternate member of the Committee of the Regions Official Journal L 254 , 08/10/2003 P. 0020 - 0020Council Decisionof 29 September 2003appointing an alternate member of the Committee of the Regions(2003/700/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Spanish Government,Whereas:(1) The Council adopted Decision 2002/60/EC of 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions.(2) The seat of an alternate member of the Committee of the Regions has become vacant following the expiry of the term of office of Mr JosÃ © RIPOLL SERRANO, of which the Council was notified on 23 July 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr Alejandro FONT DE MORA TURÃ N, Consejero de Presidencia de la Generalitat Valenciana, is hereby appointed an alternate member of the Committee of the Regions in place of Mr JosÃ © RIPOLL SERRANO for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 29 September 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 24, 26.1.2002, p. 38.